DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-10 and 21-27 in the reply filed on January 7, 2022 is acknowledged.  The traversal is on the ground(s) that search and examination of both groups could be performed without serious burden.  This is not found persuasive because the criterion of serious burden (i.e., undue search burden) pertains to applications filed under 35 U.S.C. 111(a) and subject to regular U.S. restriction practice, not to applications filed under 35 U.S.C. 371 and subject to unity of invention analysis as in the instant case.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-13 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 7, 2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 10, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-10, 21-24, 26 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ono (US 2012/0133856 A1).
Regarding claim 1, Ono shows in Figs. 2-4 and related text a pixel structure ([0056], lines 1-7), comprising a base substrate 16 ([0057], line 2), and a pixel electrode 70 ([0062], line 11), an active layer 60 ([0075], line 3), a source-drain electrode layer 52/54 ([0062], lines 7-8) and a common electrode 80/82 ([0067], lines 1-8) which are on the base substrate, wherein 
the pixel electrode is between the base substrate and the common electrode; 
the source-drain electrode layer comprises a first electrode 52 and a second electrode 54 which are electrically connected with the active layer, and the second electrode is electrically connected with the pixel electrode ([0062], lines 7-13); and 
the active layer is between the base substrate and the source-drain electrode layer, the active layer comprises a first (top) surface close to the source-drain electrode layer, the source-drain electrode layer comprises a second (bottom) surface close to the active layer, and a portion of an edge (e.g., a left edge in Fig. 3) of the first surface of the active layer is aligned with a portion of an edge (e.g., a left edge in Fig. 3) of the second surface of the source-drain electrode layer.
Regarding claim 2, Ono shows a first insulating layer 44 (Figs. 3, 4; [0076], lines 1-4), wherein the pixel electrode, the active layer and the source-drain electrode layer are between a layer where the first insulating layer is located and the base substrate, a first via hole 92 and a second via hole 94 (an upper portion thereof corresponding to the first insulating layer 44) are in the first insulating layer (Fig. 3; [0078], lines 7-11), an orthographic projection of the first via hole on the base substrate overlaps an orthographic projection of the second electrode on the base substrate, and an orthographic projection of the second via hole on the base substrate overlaps an orthographic projection of the pixel electrode on the base substrate; and 
a first connection pattern 84, wherein the first connection pattern is on a (top) side of the first insulating layer away from the base substrate, and the first connection pattern allows the second electrode to be electrically connected with the pixel electrode at least through the first via hole and the second via hole (Fig. 3; [0078], lines 1-7 and 13-17).
Regarding claim 3, Ono shows a second insulating layer 42 (Figs. 3, 4; [0072], lines 1-3), wherein 
the second insulating layer is between the first insulating layer and the base substrate, and the second insulating layer covers the pixel electrode; 
a third via hole 94 (a lower portion thereof corresponding to the second insulating layer 42) communicated with the second via hole is in the second insulating layer, and the first connection pattern allows the second electrode to be electrically connected with the pixel electrode through the first via hole, the second via hole and the third via hole (Fig. 3; [0078], lines 1-17).
Regarding claim 4, Ono shows the pixel structure comprises a common electrode layer 89 (80/82/84), and the common electrode layer comprises the first connection pattern and the common electrode (Figs. 3, 10A; [0093] and [0095]).
Regarding claim 5, Ono shows a second connection pattern 32, wherein the second connection pattern is between the first insulating layer and the pixel electrode, and the first connection pattern is electrically connected with the pixel electrode by the second connection pattern (Fig. 3; [0079], lines 1-6).
Regarding claim 6, Ono shows a transistor 50, wherein the transistor comprises a gate electrode 40 (40a/40b), the first electrode, the second electrode and the active layer (Figs. 2, 3; [0062]-[0063] and [0070]-[0071]), the pixel structure comprises a gate electrode layer 49/79, and the gate electrode layer comprises the second connection pattern and the gate electrode (Figs. 3, 5; [0081]-[0083]).
Regarding claim 8, Ono shows a signal line 56 (Figs. 2, 4; [0064], lines 1-4), wherein the signal line is between the common electrode and the base substrate, and an orthographic projection of the common electrode on the base substrate overlaps an orthographic projection of the signal line on the base substrate ([0077], lines 1-7).
Regarding claim 9, Ono shows an array substrate 10, comprising the pixel structure according to claim 1 (Figs. 1, 3, 4; [0055], lines 1-2; [0057], lines 1-5; [0064], lines 5-10).
Regarding claim 10, Ono shows a display device (e.g., a liquid crystal display device), comprising the array substrate according to claim 9 (Fig. 1; [0055], lines 1-10).
Regarding claim 21, Ono shows in Figs. 2-4 and related text a pixel structure ([0056], lines 1-7), comprising a base substrate 16 ([0057], line 2), and a gate electrode 
the pixel electrode is between the base substrate and the common electrode layer; 
the source-drain electrode layer comprises a first electrode 52 and a second electrode 54 which are electrically connected with the active layer ([0062], lines 8-13); 
the common electrode layer comprises a common electrode 80/82 and a first connection pattern 84 disconnected from the common electrode, the first connection pattern is on a side of the second electrode away from the base substrate, and the first connection pattern is electrically connected with the second electrode ([0067] and [0078]); 
the gate electrode layer comprises a gate electrode 40b and a second connection pattern 32 disconnected from the gate electrode, the second connection pattern is between the first connection pattern and the pixel electrode, and the second connection pattern is electrically connected with the first connection pattern and the pixel electrode ([0079]).
Regarding claim 22, Ono shows the second connection pattern is in direct contact with the pixel electrode (Fig. 3).
Regarding claim 23, Ono shows an orthographic projection of the second connection pattern on the base substrate is in an orthographic projection of the pixel electrode on the base substrate (Fig. 3).
Regarding claim 24, Ono shows an orthographic projection of the second connection pattern on the base substrate is outside an orthographic projection of the common electrode on the base substrate (Fig. 3).
Regarding claim 26, Ono shows a first insulating layer 44 (Figs. 3, 4; [0076], lines 1-4) and a second insulating layer 42 (Figs. 3, 4; [0072], lines 1-3) between the first insulating layer and the base substrate, 
wherein the pixel electrode, the active layer and the source-drain electrode layer are between a layer where the first insulating layer is located and the base substrate, a first via hole 92 and a second via hole 94 (an upper portion thereof corresponding to the first insulating layer 44) are in the first insulating layer (Fig. 3; [0078], lines 7-11), an orthographic projection of the first via hole on the base substrate overlaps an orthographic projection of the second electrode on the base substrate, and an orthographic projection of the second via hole on the base substrate overlaps an orthographic projection of the pixel electrode on the base substrate; 
a third via hole 94 (a lower portion thereof corresponding to the second insulating layer 42) communicated with the second via hole is in the second insulating layer (Fig. 3; [0078], lines 9-11); 
the first connection pattern is on a (top) side of the first insulating layer away from the base substrate, the first connection pattern is electrically connected with the second electrode through the first via hole, and the first connection pattern is electrically connected with the second connection pattern through the second via hole and the third via hole ([0078], lines 1-17).
Regarding claim 27, Ono shows a signal line 56 (Figs. 2, 4; [0064], lines 1-4), wherein the signal line is between the common electrode and the base substrate, and an orthographic projection of the common electrode on the base substrate overlaps an orthographic projection of the signal line on the base substrate ([0077], lines 1-7).
Claims 21-25 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beak et al. (KR 20130067442 A).
Regarding claim 21, Beak shows in Figs. 4-7 and related text a pixel structure ([0045]-[0049] of attached English machine translation), comprising a base substrate 101 ([0050], line 428), and a gate electrode layer 105a/106b ([0051] and [0053]; see also Figs. 8a-8f and [0071]-[0080]), a pixel electrode 103b ([0050], line 434), an active layer 113a ([0050], line 429), a source-drain electrode layer 117b/117c ([0050], lines 430-431) and a common electrode layer 129a/129b ([0054]-[0056]) which are on the base substrate, wherein 
the pixel electrode is between the base substrate and the common electrode layer; 
the source-drain electrode layer comprises a first electrode 117b and a second electrode 117c which are electrically connected with the active layer; 
the common electrode layer comprises a common electrode 129a ([0054], line 467) and a first connection pattern 129b ([0056], line 488) disconnected from the common electrode, the first connection pattern is on a side of the second electrode away from the base substrate, and the first connection pattern is electrically connected with the second electrode ([0056], lines 488-489); 

Regarding claim 22, Beak shows the second connection pattern is in direct contact with the pixel electrode (Figs. 5, 7).
Regarding claim 23, Beak shows an orthographic projection of the second connection pattern on the base substrate is in an orthographic projection of the pixel electrode on the base substrate (Figs. 5, 7).
Regarding claim 24, Beak shows an orthographic projection of the second connection pattern on the base substrate is outside an orthographic projection of the common electrode on the base substrate (Fig. 5).
Regarding claim 25, Beak shows an orthographic projection of the second connection pattern on the base substrate overlaps an orthographic projection of the active layer on the base substrate (Figs. 5, 7).
Regarding claim 27, Beak shows a signal line 117a, wherein the signal line is between the common electrode and the base substrate, and an orthographic projection of the common electrode on the base substrate overlaps an orthographic projection of the signal line on the base substrate (Fig. 5; [0050], line 432).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ono (US 2012/0133856 A1).
Regarding claim 7, Ono, in the embodiment of Figs. 2-4, discloses substantially the entire claimed invention, as applied to claim 5 above.

Ono, in the embodiment of Fig. 11, teaches an orthographic projection of the second connection pattern 32 ([0097], line 4) on the base substrate 16 ([0057], line 2) overlaps an orthographic projection of the active layer 60 ([0075], line 3) on the base substrate.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ono’s pixel structure of the embodiment of Figs. 2-4 such that an orthographic projection of the second connection pattern on the base substrate overlaps an orthographic projection of the active layer on the base substrate, as taught by Ono in the embodiment of Fig. 11, in order to shorten the length of the first connection pattern, thereby improving the aperture ratio of each pixel (Ono: [0097], lines 15-18).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  References B (US 9,711,543 B2) and O (CN 107068691 A) are cited on the attached PTO-892 form as being related to a pixel structure and a manufacturing method therefor, an array substrate, and a display device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER M ALBRECHT/Examiner, Art Unit 2811